Citation Nr: 1818186	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  06-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Whether a November 1982 RO decision denying service connection for a disability involving hyperkeratotic lesions affecting both hands, also characterized as Dupuytren's contracture, was tainted by clear and unmistakable error (CUE).

2.  Whether a November 1982 RO decision denying service connection for a disability involving bilateral pes planus was tainted by CUE.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to July 1984.  

These matters come before the Board from multiple RO decisions.  The TDIU issue originated with a March 2012 Board denial.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a joint motion for remand filed by both parties to the case, vacated and remanded the matter for further evidentiary development.  The Board ordered such development in March 2014.  In the meantime, the Veteran's attorney filed two CUE claims, which were addressed by the RO in June 2015 and October 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's attorney asserts that the initial RO decision in November 1982 was clearly and unmistakably erroneous in denying service connection for lesions of the palmar surfaces of the hands and for bilateral pes planus.  The RO has not yet addressed these claims, however.  Rather, the RO has issued decisions holding that the Veteran has not submitted new and material evidence to reopen the previously-denied claims.  These two types of claims are very different, involving different standards of review.  Claims to reopen based upon new and material evidence are governed by the provisions of 38 C.F.R. § 3.156, while claims of clear and unmistakable error are governed by the provisions of 38 C.F.R. § 3.105(a).  In this case, the attorney's claim was pled with enough specificity that the RO should have appreciated the difference.  The Board therefore will return the claims involving CUE for an initial RO review on this basis.

Previous determinations which are final and binding, including decisions of service connection and degree of disability will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court held that a difference of opinion as to the facts or a disagreement with the original rating and its interpretation of the facts is not the type of administrative reversible error contemplated under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 (1992).  "To prove the existence of [clear and unmistakable error] as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).  

In order to determine whether the November 1982 rating decision contained CUE, a review of the law and evidence which was before the rating board "at that time" must be undertaken.  See 38 C.F.R. § 3.104(a).  "A determination that there was 'clear and unmistakable error' must be based on the record that existed at the time of the prior...decision."  Russell, supra at 314.  In other words, the VA cannot apply the benefit of hindsight to its evaluation of the rating board's actions in 1982 in determining whether CUE existed.

With regard to the TDIU claim, the Board determines that further review of this claim must be stayed pending the adjudication of the two CUE claims.  Although CUE and TDIU claims may fall outside of the traditional understanding of issues that are considered to be inextricably intertwined, the Veteran's attorney is correct when he asserts that IF one or both of the Veteran's CUE claims would be granted, there would reasonably be an impact upon the TDIU analysis, as the Veteran would then be service-connected for two or more disabilities, instead of a single disability.  Furthermore, if the RO had properly interpreted the attorney's arguments regarding CUE, there would already be a determination on these matters of record, allowing Board review to proceed at this time.  Instead, we will remand so that the CUE claims may be resolved prior to further review of the Court-remanded TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2017.

2.  Thereafter, readjudicate the claims on appeal including the Veteran's attempt to service connect a disability involving hyperkeratotic lesions affecting both hands, also characterized as Dupuytren's contracture and a disability involving bilateral pes planus on the basis of CUE in a November 1982 RO rating decision rather than as an attempt to reopen the claim on the basis of new and material evidence.

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

